CRAIG CARPENITO
United States Attorney
By: KATHLEEN ROBESON
Special Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: 973.645.2831
Fax: 973.297.2042
Kathleen. Robeson2@usdoj.gov

                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                            Hon. Claire C. Cecchi, U.S.D.J.

                             Plaintiff,              Civil Action No. 18-11403

                    v.                               DEFAULT JUDGMENT AND
                                                     FINAL ORDER OF FORFEITURE
ONE HUNDRED FIFTY GRAMS OF BELUGA
STURGEON (HUSO HUSO) CAVIAR,

                Defendant in rem..




      WHEREAS, on July 5, 2018, a Verified Complaint for Forfeiture was filed

in the United States District Court for the District of New Jersey against 150

grams of beluga sturgeon (Huso huso) caviar (the “defendant property”)

pursuant to 16 U.S.C.     § 1540(e)(4), as property involved in a failure of claimant
to obtain a proper threatened species permit in violation of 16 U.S.C.

§ 1538(a)(1)(G); pursuant to 16 U.S.C. § 1540(e)(4), as property involved in a
failure of claimant to file a Wildlife Declaration for the defendant property, in

violation of 16 U.S.C.   § 1538(e); pursuant to 19 U.S.C. § 1595(c)(2)(A) as
merchandise whose importation or entry is subject to restrictions and
prohibitions imposed by law relating to conservation and the merchandise is

not in compliance with the applicable rule, regulation, or statute, in that the

defendant property was imported and attempted import from Iran, in violation

of the trade suspension that the United States placed on beluga sturgeon (Huso

huso) caviar from Iran, pursuant to 50 C.F.R.   § 17.44(y)(6), and 70 Fed. Reg.
576316; and pursuant to 19 U.S.C.     § 1595a(c)(2)(B) as merchandise whose
importation or entry requires a license, permit or other authorization of agency

of the United States government, and the defendant property was accompanied

by such license, permit or authorization; and

      WHEREAS, pursuant to the Warrant for Arrest In Rem issued by the Clerk

of the Court on July 6, 2018, the United States seized the defendant property;

and

      WHEREAS, on or about July 16, 2018, the Verified Complaint for

Forfeiture and a Notice of Complaint for Forfeiture were sent via Federal

Express and Email to Afagh Salimian c/o Bitak Bassiri.      (See Declaration of

Kathleen Robeson in Support of Default Judgment and Final Order of

Forfeiture, Exhibit A.); and

      WHEREAS, on or about July 17, 2018, the Verified Complaint for

Forfeiture and a Notice of Complaint for Forfeiture were delivered to Afagh

Sallmian c/o Bitak Bassiri via Federal Express (Id.); and

      WHEREAS, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of

Civil Procedure, Notice of Civil Forfeiture was posted on an official Internet


                                        -2-
government forfeiture website, namely www.forfeiture.gov, for at least 30

consecutive days, beginning on July 15, 2018, notifying all third parties of their

tight to file a claim with the Court within 60 days from the first day of

publication for a hearing to adjudicate the validity of their alleged legal interest

in the property.   Proof of publication was filed with the Court on September

14, 2018; and

      WHEREAS, no conforming claim has been filed within the time required

by Supplemental Rule G(5)(a) and 18 U.S.C.     § 983(a)(4)(A) for the defendant
property.

      NOW THEREFORE, IT IS HEREBY, ORDERED, ADJUDGED AND

DECREED AS FOLLOWS:

      A Default Judgment and a Final Order of Forfeiture is granted and is

hereby entered against the defendant property, namely 150 grams of beluga

sturgeon (Huso huso) caviar.    The defendant property is hereby forfeited to the

United States of America for disposition according to law, and no right, title or

interest in the defendant property shall exist in any other party.

      ORDERED this Tenth day of April, 2019.




                                           HONORABLE CLAIRE C. CECCHI
                                           United States District Judge




                                        -3-
